PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion to correct an illegal sentence. We affirm the order because the appellant’s claim is not cognizable under Florida Rule of Criminal Procedure 3.800(a). See Young v. State, 616 So.2d 1133 (Fla. 3d DCA 1993); see also Judge v. State, 596 So.2d 73, 76-77 (Fla. 2d DCA) (on rehearing en banc), review denied, 613 So.2d 5 (Fla.1992); Brown v. State, 633 So.2d 112, 113-117 (Fla. 2d DCA 1994) (Al-*1194tenbernd, J., concurring in part and dissenting in part).
MINER and ALLEN, JJ., and SHIVERS, Senior Judge, concur.